Case: 16-16888   Date Filed: 06/20/2017   Page: 1 of 2


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16888
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:10-cr-00211-VMC-MAP-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ANTWON STUCKEY,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 20, 2017)

Before TJOFLAT, HULL, and WILLIAM PRYOR Circuit Judges.

PER CURIAM:

     Robert Godfrey, appointed counsel for Antwon Stuckey, in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 16-16888     Date Filed: 06/20/2017   Page: 2 of 2


appellant, because, in his opinion, the appeal is without merit. Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Stuckey’s convictions and sentences are AFFIRMED.




                                          2